Weinstein, J.,
dissents and votes to affirm the judgment, with the following memorandum: In my view, the court’s decision to permit defendant to proceed as his own attorney was unobjectionable. There is no dispute that two of the three prerequisites set forth in People v McIntyre (36 NY2d 10, 17) for permitting a defendant to handle his own defense were satisfied. His request was unequivocal and timely, and there was no indication that defendant had engaged in conduct which would prevent the fair and orderly exposition of the issues. The third requirement is that the waiver of the right to counsel be knowing and intelligent. As the majority recognizes, cases decided subsequent to McIntyre have held that a waiver of the right to counsel cannot be considered knowing and intelligent unless the defendant was aware of the dangers inherent in pro se representation. But it is not necessary that the court explicitly verbalize these dangers. This defendant is no stranger to the criminal justice system. He is an experienced defendant in criminal proceedings, with a lengthy criminal record stretching back at least to the mid-1960’s. It can safely be presumed that he was well aware of the ramifications of his decision to represent himself, without having been told of them. Perhaps he chose this course simply because professional representation had so often failed him in the past, and he was all too well acquainted with the results of *745unsuccessful assistance of counsel. At any rate, a defendant’s familiarity with the criminal justice system has been held to be a factor to be considered when determining whether to grant a defendant’s request to represent himself (see People v Davis, 49 NY2d 114, 119; People v McIntyre, supra, p 17). Having chosen to proceed as his own attorney and then having been convicted, defendant should not now be offered a second chance merely because the court did not explicitly state what defendant surely already knew. Indeed, the representation with which defendant provided himself was not as flawed as the majority indicates. He obtained for himself an acquittal on two charges of attempted robbery in the first degree. His trial tactic of informing the jury as to his prior convictions was calculated to soften the impact that this revelation was bound to have when the prosecutor would, inevitably, reveal it at a later point in the trial. His efforts at showing misidentification of him by the People’s witnesses was another tactic that ultimately proved unsuccessful. But all these tactics were reasonable under the circumstances, and as such, would not amount to ineffective assistance of counsel (see People v Aiken, 45 NY2d 394; People v Jackson, 52 NY2d 1027). Indeed, “where there has been a pro se defense, the defendant may only claim that the proceedings were so unfair as to deny him due process when the trial viewed as a whole amounts to a travesty of justice” (People v McIntyre, supra, p 18). The issue here, however, is not the adequacy of defendant’s representation, but rather, whether he should have been permitted to undertake that defense in the first instance. Since it is my view that a defendant who has intimate familiarity with the criminal justice system should not be allowed to escape the consequences of a conviction by asserting that he did not know the ramifications of his decision to represent himself, my vote is to affirm.